Citation Nr: 1715972	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  01-08 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Eligibility for payment of attorney's fees from past-due benefits in excess of $3,588.60, based on a December 31, 1998 rating decision.
     
2.  Eligibility for payment of attorney's fees from past-due benefits in excess of $1,234.07, based on a July 17, 2001 rating decision.

3.  Eligibility for payment of attorney's fees from past-due benefits in excess of $5,649.00, based on a September 28, 2001 rating decision.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to July 1976.  The Veteran died in May 2012; the Veteran's surviving spouse filed a timely substitution.  See February 2016 Deferred Rating.  The Appellant is the attorney.

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2001, December 2001, and August 2003 decisions in which the RO determined that the Veteran's attorney was entitled to payment of attorney fees for past-due benefits based on December 31, 1998, July 17, 2001, and September 28, 2001 rating decisions and withheld 20 percent of the Veteran's past-due benefits as representing the maximum attorney fee payable.  In May 2009, the Board remanded the matter involving attorney fees for past-due benefits engendered by the aforementioned rating decisions.

The Appellant requested a hearing before the Board.  The requested hearing was conducted in October 2008 by the undersigned Veterans Law Judge.  At that hearing, the Appellant submitted additional evidence, along with a waiver of RO review. 38 C.F.R. § 20.1304 (2016).

The Board notes that the issue involving attorney fees from past-due benefits based on a July 8, 2003, rating decision was remanded in May 2009 to issue a statement of the case; however, as noted by the RO in the August 2010 Supplemental Statement of the Case, this was in error, as a statement of the case to the October 2003 notice of disagreement was issued in March 2004.  The Appellant did not file a timely substantive appeal in response to this statement of the case, and as such, this issue is not on appeal.


FINDING OF FACT

The Appellant lacks legal standing to pursue earlier effective dates for the Veteran's disability compensation benefits, in order to establish a showing of increased past-due compensation benefits, for the purpose of receiving increased attorney fees.


CONCLUSION OF LAW


The Appellant does not have legal standing, as a claimant or an accrued benefits beneficiary, and is not otherwise the proper party to contest the effective dates assigned for the Veteran's service-connected benefits.  38 U.S.C.A. §§ 5110, 5904 (West 2014); 38 C.F.R. § 20.609 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

An attorney fee dispute is not a "claim" for disability compensation benefits. The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 31 of Title 38 of the United States Code, but rather is seeking a decision on how those benefits will be distributed under another Chapter. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 

For the reasons set forth hereinabove, no further notification or assistance is necessary.

II.  Attorney's Fees

Applicable Laws

As a preliminary matter, the Board notes that although the regulations regarding attorney fee agreements were amended in May 2008, the amended regulations are not applicable to the matter on appeal, as the fee agreement at issue was signed prior to this date.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008. They do not apply to fee agreements entered before June 23, 2008."). Accordingly, the prior regulations applicable to fee agreements are addressed within this decision. See 38 C.F.R. § 20.609.

Pursuant to 38 C.F.R. § 20.609 (h), a claimant may enter a fee agreement in which payment is made directly to the attorney by VA out of past-due benefits, but VA will honor such an agreement only if the following conditions are met: (i) the total fee payable (less expenses) does not exceed 20 percent of the past-due benefits awarded; (ii) the amount of the fee is contingent on whether or not the claim in resolved in a manner favorable to the appellant; and, (iii) the award of past-due benefits results in a cash payment to a claimant or appellant from which the fee may be deducted. 38 C.F.R. § 20.609 (h)(1). 

For the purposes of 38 C.F.R. § 20.609 (h), a claim is considered to have been resolved in a manner favorable to a claimant or appellant if all or part of the benefit sought is granted. 38 C.F.R. § 20.609 (h)(2). 

Facts

In a December 1998 rating decision, the Veteran was granted entitlement to a 60 percent rating for residuals of a left knee disability, effective January 1, 1998, and entitlement to a total disability rating based on individual unemployability (TDIU), effective January 1, 1998 through September 16, 1998.  This resulted in past-due benefits to the Veteran in the amount of $26,778.00, of which $8,835 had previously been paid, for a total of $17,943.00.  $3,588.60 was payable to the attorney as fee; the past due benefits period was February 1, 1998 to December 31, 1998.  

In a July 2001 rating decision, the Veteran was granted a temporary total evaluation, effective March 1, 2001, based on surgical or other treatment necessitating convalescence, and an evaluation of 100 percent was assigned under Diagnostic Code 5055 from July 1, 2001.  This resulted in past-due benefits to the Veteran in the amount of $9,155.63, of which $2,985.30 had previously been paid, resulting in a total of $6,170.33.  $1,234.07 was payable to the attorney as fee; the past due benefits period was April 1, 2001 to July 17, 2001.  

In a September 2001 rating decision, the Veteran was assigned a 0 percent rating for his left knee replacement, effective November 1, 1999, a 100 percent rating effective March 1, 2001, and a 60 percent rating effective December 1, 2002.  He was also granted entitlement to individual unemployability from November 1, 1999 through February 28, 2001 and from December 1, 2002.  This resulted in past-due benefits to the Veteran in the amount of $56,981.87, of which $28,736.87 had previously been paid, resulting in a total of $28,245.00.  $5,649.00 was payable to the attorney as fee; the past due benefits period was November 1, 1999 to September 28, 2001.

Analysis

In the August 2010 Form 9, the Veteran's attorney alleges that the Board failed to calculate the Veteran's benefits and the attorney's fees correctly in accordance with the Veteran's award of benefits. The attorney also alleges that the effective dates assigned by the Board are not correct and should be earlier based on the evidence. The Board notes that these statements are incorrect as the effective dates and attorney's fees in question were calculated by the RO.

In this case, the past-due benefits involve payments representing the total amount of recurring cash payments that accrued between the effective date of the awards and the date of the grant of the benefits assigned by the RO.  Thus, the attorney is entitled to payment of 20 percent of the amount accrued between those two dates.

The Board notes that the August 2010 Supplemental Statement of the Case determined that the attorney fees withheld from past-due benefits were calculated correctly for all rating decisions except for the December 1998 decision, when the RO withheld $340.60 too much for attorney's fees and indicated this amount is due to the Veteran/substituted surviving spouse.

Importantly, however, in this case the Veteran/substituted claimant is not contending that the attorney-Appellant is not entitled to the fees. Rather, the attorney argues that the fees were not calculated correctly because the Veteran should have received earlier effective dates for the benefits granted in December 1998, July 2001 and September 2001 rating decisions, which would necessarily result in increased past-due benefits and increased attorney fees.  See August 2010 VA Form 9.

In effect, the attorney has specifically raised the issues of entitlement to effective dates earlier than those assigned for the benefits granted in the December 1998, July 2001 and September 2001 rating decisions.  The Board notes that the effective dates assigned in the December 1998, July 2001 and September 2001 rating decisions are not challenged by the Veteran nor the substituted claimant and are not issues currently pending before the Board.

A claim for entitlement to an earlier effective date is a claim related to Veteran's benefits.  The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought. If the Appellant is not established as a proper claimant, the claim can proceed no further.  

As noted, the attorney seeks earlier effective dates for the Veteran's benefits in order to establish increased attorney fees, which is, essentially, an application for Veteran's benefits.  There are five common elements to an application for benefits: status as a Veteran, the existence of a disability, a connection between the Veteran's service and the disability, the degree of disability, and the effective date of the disability.  See Urban v. Principi, 18 Vet. App. 143, 144-5 (2004).

Here, the Board finds that the attorney has no standing to request entitlement to earlier effective dates for the Veteran's disability benefits in order to create increased past-due benefits, which would then lead to increased attorney fees, as the attorney does not have status as the Veteran and has also not been established to be a proper substitute as a claimant for purposes of applying for accrued benefits.

The Board notes that in February 2011, the attorney submitted a statement indicating that he wished to withdraw these issues on appeal.  However, the Veteran then indicated in a March 2017 statement that he believed "unpaid attorney fees" were owed to him.  To the extent that the February 2011 statement served as a withdrawal of these issues, the Board finds that because the Veteran has no standing to appeal these issues, the withdrawal is moot.

The Board also notes that the attorney believes a total of $55,687.93 was awarded in the May 2009 Board Remand.  See March 2017 statement.  This is an incorrect statement as a remand is in the nature of a preliminary order and does not constitute a final decision of the Board.  See 38 C.F.R. § 20.1100(b). 

Furthermore, it appears as though the attorney is confusing the sum of past-due benefits, due to the Veteran/substituted surviving spouse, with the attorney's fees he should receive.  As noted previously, the attorney is entitled to payment of 20 percent of the past-due benefits accrued between the effective dates set by the RO. 

Given that the August 2010 SSOC demonstrates that the amounts were calculated correctly, other than the December 31, 1998 rating decision in which the RO acknowledges they withheld $340.60 too much from the Veteran, and the lack of evidence showing that the attorney has the standing to request earlier effective dates for the grant of the Veteran's benefits, the matter of the attorney's claim is dismissed.  

The appeal seeking attorney fees from past due benefits in excess of those already awarded must be dismissed. See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.101 (2016); cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990); see also Mintz v. Brown, 6 Vet. App. 277 (1994).


ORDER

The appeal is dismissed.



	                        ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


